UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4694


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS D. WILLIAMS-JEFFERS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00306-HEH-1)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Carolyn V. Grady, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.  Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Williams-Jeffers appeals his twelve-month sentence

imposed upon revocation of his supervised release.                             On appeal,

Williams-Jeffers’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), certifying that there are no

meritorious grounds for appeal but questioning whether Williams-

Jeffers’s sentence is plainly unreasonable.                          Although notified

of his right to do so, Williams-Jeffers has not filed a pro se

supplemental brief.         We affirm.

       “A   district      court    has    broad         discretion    when    imposing    a

sentence upon revocation of supervised release.”                           United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                          We will affirm a

sentence imposed upon revocation of supervised release if it is

within      the   applicable           statutory         maximum     and     not    plainly

unreasonable.       United States v. Crudup, 461 F.3d 433, 438 (4th

Cir. 2006).        In determining whether a revocation sentence is

plainly      unreasonable,        we      first         assess     the     sentence     for

procedural and substantive unreasonableness.                         Id. at 438-39. In

this   initial     inquiry,       we    take       a    “more   deferential        appellate

posture concerning issues of fact and the exercise of discretion

than reasonableness review for guidelines sentences.”                                United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).               “In exercising its discretion . . .,

a   district      court     is    guided           by   the     Chapter    Seven     policy

                                               2
statements    in     the    federal     Guidelines          manual,       as   well     as   the

statutory factors applicable to revocation sentences under 18

U.S.C. §§ 3553(a), 3583(e).”                Webb, 738 F.3d at 641.

     A    supervised       release      revocation         sentence       is   procedurally

reasonable     if     the        district      court       properly       calculates         the

Guidelines    range        and    adequately         explains       the    sentence      after

considering the Chapter Seven advisory policy statements and the

appropriate    §     3553(a)       factors.          18    U.S.C.    § 3583(e)          (2012);

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                  A

revocation sentence is substantively reasonable if the district

court states a proper basis for concluding that the defendant

should     receive     the       sentence        imposed,     up     to    the     statutory

maximum.      Crudup, 461 F.3d     at     440.      Only    if    a   sentence       is

procedurally or substantively unreasonable will we “then decide

whether the sentence is plainly unreasonable.”                            Id. at 439.          A

sentence is plainly unreasonable if it is clearly or obviously

unreasonable.       Id.

     In     this     case,        the   record           reveals    no     procedural         or

substantive error by the district court.                       We thus conclude that

Williams-Jeffers’s          sentence      is       not    plainly    unreasonable.            In

accordance with Anders, we have reviewed the entire record in

this case and have found no meritorious issues for appeal.                                   We

therefore     affirm       the     district         court’s     order.           This    court

requires that counsel inform Williams-Jeffers, in writing, of

                                               3
the right to petition the Supreme Court of the United States for

further review.     If Williams-Jeffers requests that a petition be

filed,   but    counsel    believes     that   such    a   petition   would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Williams-Jeffers.                 We dispense with

oral   argument    because      the    facts   and    legal    contentions    are

adequately     presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         4